953 F.2d 1384
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.James Elliott JACKSON, Petitioner-Appellant Cross Appellee,v.Al C. PARKE, Warden, Respondent-Appellee Cross Appellant,Attorney General, Commonwealth of Kentucky,Respondent-Appellee (91-5903) Respondent (91-5955)
Nos. 91-5903, 91-5955.
United States Court of Appeals, Sixth Circuit.
Feb. 4, 1992.

Before NATHANIEL R. JONES and DAVID A. NELSON, Circuit Judges, and LIVELY, Senior Circuit Judge.

ORDER

1
The parties appeal and cross appeal from the order of the district court granting in part and denying in part petitioner's habeas corpus petition.   Respondents now seek a remand to the district court for consideration of their motion for relief from judgment pursuant to Rule 60(b)(3), Fed.R.Civ.P.   Petitioner opposes the motion to remand.


2
Upon review, we conclude that remand to the district court is appropriate.   See First Nat'l Bank of Salem, Ohio v. Hirsch, 535 F.2d 343 (6th Cir.1976).   However, a review of the record reveals that certain issues raised by petitioner below, including petitioner's request for appointment of counsel, were not addressed by the district court.   Counsel for petitioner was appointed by this court, and petitioner's brief on the merits raises the issue of whether the district court abused its discretion in failing to appoint counsel below.


3
It therefore is ORDERED that the motion to remand is granted and this case is REMANDED to the district court with instruction to reconsider all of the issues raised by the petitioner, including the request for appointment of counsel.